Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of Applicant's submission filed July 28, 2021 19, 2021, the Examiner has updated the 35 USC § 112(b) rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 14, 15, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Specifically in regards to claims 6, 7, 14, 15, 21, 22 the limitations dependent independent claims that have optional limitations. For example the limitations that include advertisement message and/or emergency message is considered as only one message in the presence of “or”, therefore the emergency message is an optional message, i.e. both advertisement and emergency messages are not required. Thus claims 6, 7, 14, 15, 21, 22 can not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,3, 6, 7,9, 11, 14, 15, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2013/0238440) in view of  Papalia et al. (US 2014/0222582)Claims 1, 9, and 18: Chatterjee discloses a display system for a vehicle, the display system comprising:
 	a plurality of displays coupled to an exterior of the vehicle;(see for example [0018] exterior display and 0123] discloses multiple vehicles each having multiple client displays)
 	a processor coupled to the plurality of displays; [0123]
 	a location detector coupled to the processor, wherein the location detector sends location
information to the processor; ([0028, 0034], GPS)
 	a server coupled to the processor with a network connection, the server having a memory
storing advertisement message data comprising local advertisement information for
local businesses, wherein the local advertisement information comprises contact
information, a geofence size and/or radius, and content to display for each business
of the local businesses and/or emergency message data,  (see for example[0023 and 0062], discloses the advertising content provided, contact information(e.g. location) and content to be provided,  [0071], discloses a server delivering content, [0191] discloses a geofence) wherein the server is programmed to:
 	receive the location information from the processor located within the vehicle; (see [0028, 0034] gps)
(see for example [0040], processing location information) 	automatically access the advertisement message data and/or emergency message data
stored in the memory of the server, determine the advertisement message data and/or the emergency message data corresponding to the location information received by the server and prioritize the advertisement message data and/or emergency message data to display; (see for example [0023] an advertisement being specified(e.g. prioritized) based on location) but does not explicitly disclose 
 	automatically create and deliver to the processor of the system for display two or
more of an advertisement message and/or an emergency message corresponding to the priority determined by the server: and display the two or more of the advertisement message and/or the emergency message on the plurality of displays, wherein each of the two or more of the advertisement message and/or the emergency message is different and wherein the two or more of the advertisement message and/or the emergency message are coordinated with a location of the vehicle. 
 	However Papalia automatically create and deliver to the processor of the system for display two or more of an advertisement message and/or an emergency message corresponding to the priority determined by the server: (see for example [0015], and [0059-0060], claim 8 plurality of display on a vehicle, and [0081] priority based on bid), and
 	display the two or more of the advertisement message and/or the emergency message on the plurality of displays, wherein each of the two or more of the advertisement message
and/or the emergency message is different and wherein the two or more of the advertisement message and/or the emergency message are coordinated with a location of the vehicle. (at [0085] discloses different advertisements thus it is obvious that it could be applied to the embodiment that includes two displays of a mobile vehicle advertisement. )
 	At the time of the invention, it would have been obvious to a person of ordinary skill in
the art before the effective filing date of the claimed invention to modify Chatterjee to include automatically create and deliver to the processor of the system for display two or
more of an advertisement message and/or an emergency message corresponding to the priority determined by the server: and display the two or more of the advertisement message and/or the emergency message on the plurality of displays, wherein each of the two or more of the advertisement message and/or the emergency message is different and wherein the two or more of the advertisement message and/or the emergency message are coordinated with a location of the vehicle, in order to deliver advertisements efficiently and maximize revenue.
 	Claims 3 and 11: Chatterjee and Papalia discloses the display system of claim 2, wherein the location detector is a global positioning sensor. (Chatterjee [0028, 0034])

 	Claims 6, 14, and 21: Chatterjee and Papalia discloses the display system of claim 1, wherein the emergency message data is updated immediately with critical emergency data. (Chatterjee, [0176], updating contents of the message]). Note: the content of the message is considered non-functional descriptive, the content of the message does not have any effect, thus no patentable weight has been given. 

(Chatterjee, [0184], updating contents of the message]) 
Claims 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2013/0238440) in view of  Papalia et al. (US 2014/0222582) and in further view of Jones (US 2016/0357782) 	Claim 24-26: Chatterjee and Papalia  discloses the display system of claims 1,9 and 18 but do not explicitly disclose wherein the server is further programmed to automatically disengage display of the two or more of the  advertisement message and/or the emergency message when the location of the vehicle is within a geofence established by regulatory requirements	However Jones discloses wherein the server is further programmed to automatically disengage display of the two or more of the  advertisement message and/or the emergency message when the location of the vehicle is within a geofence established by regulatory requirements. (see for example [0080] restricting content within a geofence, also while it does not explicitly state two or more advertisements, it is obvious that if it could restrict for one advertisement it would be able to do it for a plurality of advertisements. 	At the time of the invention, it would have been obvious to a person of ordinary skill in
(see Jones [0080])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 7, 9, 11, 14, 15, 18, 21, 22 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621